Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said closed loop circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the at least one pneumatic accumulator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (KR101452726).  Shim et al. discloses (claims 1 and 10) an electric-powered fail-safe actuator system with an electrically-powered source of pressurized fluid including a pneumatic compressor 130, at least one actuator 110, a solenoid-actuated control valve 140 (see translation “…The control valve 140 may be implemented as a normally closed (NC) type solenoid valve …”) fluidly connected between the source of pressurized fluid 130 and an inlet port on the at least one actuator 110, the control valve 140 controlling the flow of pressurized fluid from the source 130 to the actuator 110 in response to a control signal (from control portion 170), and (claims 9 and 14) at least one pressure sensor 160 fluidly connected to the source of pressurized fluid 130, the pressure sensor 160 controlling the source of pressurized fluid, and thereby the pressure available to the directional control valve 140, wherein a pressurized fluid applied to the inlet port causes movement of the actuator 110, (claim 5) the actuator 110 is single-acting, 
Regarding claims 15 and 17, Shim et al. discloses (claim 15) a method for providing an electric-powered fail-safe system for at least one actuator 110 by providing an electrically-powered source of pressurized fluid 130, fluidly connecting a directional control valve 140, responsive to a control signal (control portion 170), in series between the source of pressurized fluid 130 and the at least one actuator 110, using the directional control valve 140 to control the flow of pressurized fluid to the at least one pneumatic actuator 110, triggering, in response to a control signal, a first state transition of the directional control valve 140 to allow pressurized fluid to flow to the at least one pneumatic actuator 110, thereby producing a change in state of the at least one pneumatic actuator 110, and triggering, in response to a change in the control signal, a second state transition of the directional control valve 140 thereby producing a change in state of the at least one pneumatic actuator, wherein (claim 17) the source of pressurized fluid 130 provides the pressurized fluid at a predetermined pressure controlled by a pressure switch 160 fluidly connected thereto.

Claims 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carez et al. (20160281746).  Carez et al. discloses, in FIG. 1, (claim 19) a pneumatic compression and gas transfer system for connection to at least one pneumatic actuator 42 with a source of pressurized fluid 8,16 having a low pressure side and a high pressure side, at least one flow control valve 40 fluidly connected to the high pressure side of the source of pressurized fluid (outlet of compressor 8), a pressure port P0 of the at least one pneumatic actuator 42, and the low pressure inlet P3 of the source of pressurized fluid, thereby establishing a nominally closed loop fluid cycle (paragraph [0011]) between the pneumatic compression and gas transfer system and the at least one pneumatic actuator 42.
Regarding claim 22, Carez et al. discloses a method for controlling gas pressure applied to a pneumatic actuator 42 by providing a non-regulated source of pressurized fluid 8,16, said source being fluidly connected to an input of a control valve 40, wherein the fluid pressure is unregulated, changing the position of the control valve 40 from a first state to a second state to cause fluid flow into the pneumatic actuator 42, wherein high pressure fluid is released from the source of pressurized fluid 8,16 and allowed to expand into the inlet of the actuator 42, thereby causing the actuator to change state; and changing the position of the control valve 40 from the second state to the first state to stop fluid flow into the pneumatic actuator 42, and thereby allowing the actuator to return (spring return) to its nominal state.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 7, 8, 10, 12, and 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 6, 6, 6, 6, 6, 6, and 6 of U.S. Patent No. 11,255,350 in view of Shim et al. Patent claims 6, 6, 6, 6, 6, 6, 6, and 6 disclose all of the claimed subject matter except for explicitly stating that the control valve is solenoid actuated.
Shim et al. teaches for a similar system, as stated above, and that the control valve 140 is solenoid actuated for the purposes of electrically controlling the valve based on an electric feedback signal.
Since patent claims 6, 6, 6, 6, 6, 6, 6, and 6 and Shim et al. are both in the same field of endeavor the purpose disclosed by Shim et al. would have been recognized in the pertinent art of patent claim 6, 6, 6, 6, 6, 6, 6, and 6.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the control valve of patent claim 6, 6, 6, 6, 6, 6, 6, and 6 to be solenoid actuated for the purposes of electrically controlling the valve based on an electric feedback signal.

Claims 15 and 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 10 of U.S. Patent No. 11,255,350. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 10 and 10 "anticipate" application claims 15 and 22.  Accordingly, application claims 15 and 22 are not patentably distinct from patent claim 10.  Here, patent claim 10 requires a method for providing an electric-powered fail-safe actuator comprising, providing a pneumatic actuator suitable for storing a pressurized gas, providing a source of pressurized gas, fluidly connecting a directional control valve, using the directional control valve to control the flow of pressurized gas, triggering a first state transition of the directional control valve, and triggering a second state transition of the directional control valve while application claims 15 and 22 only requires a method for controlling gas pressure applied to a pneumatic actuator by providing a non-regulated source of pressurized fluid connected to an input of a control valve, changing a position of the control valve from a first state to a second state, and changing the position of the control valve from the second state to the first state  Thus it is apparent that the more specific patent claim 10 encompasses application claim 22.  Following the rationale in In re Goodman cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other hydraulic and pneumatically controlled actuators with control valves and accumulators.
Allowable Subject Matter
Claims 2, 11, 16, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745   
November 5, 2022